t*0(o-\$
                                ELECTRONIC RECORD




COA#       01-13-00494-CR                        OFFENSE: 21.1 (Sex Assault of Child)

           Ayunwi Meme Fuh v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    230th District Court


DATE: 04/09/2015                 Publish: NO     TC CASE #:      1354773




                        IN THE COURT OF CRIMINAL APPEALS



         Ayunwi Meme Fuh v. The State of
STYLE:   Texas.                                       CCA#             ^Ok^/jT
         PRO 5E                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         tteFuteh.                                    JUDGE:

DATE:       06/^yl/r                                  SIGNED:                           PC:

JUDGE:             /,M LUA^ifc--^                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD